NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Argued December 3, 2014 
                                 Decided July 15, 2015 
                                             
                                         Before 
 
                    DANIEL A. MANION, Circuit Judge 
                     
                    ILANA DIAMOND ROVNER, Circuit Judge 
                     
                    DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2508 
 
TIMOTHY D. BARTLETT and KIM K.        Appeal from the United States District 
BARTLETT,                             Court for the Southern District of 
      Debtors‐Appellants,             Indiana, Terre Haute Division. 
                                       
      v.                              No. 13‐cv‐00432 
                                       
FIFTH THIRD BANK,                     William T. Lawrence, 
      Creditor‐Appellee.              Judge. 
 
                               O R D E R 

        Fifth Third Bank held a mortgage on property owned by the Bartletts’ 
wholly‐owned corporation, High‐Q Farms, Inc. Although the Bartletts owned no interest 
in the property, they claimed they did when they personally filed for bankruptcy. The 
bankruptcy court allowed Fifth Third to collaterally attack the Bartletts’ confirmed 
bankruptcy plan based on a lack of subject matter jurisdiction, even though Fifth Third 
did not appear in the bankruptcy proceeding to object or appeal the confirmation. The 
district court affirmed. We hold that Fifth Third was not barred from collaterally 
attacking the bankruptcy court’s lack of jurisdiction because Fifth Third did not receive 
adequate notice of the proceeding. Therefore, we also affirm.   
No. 14‐2508                                                                           Page 2 
 
I.    Background 

       The Bartletts owned High‐Q Farms, Inc., an Indiana corporation which owned a 
small farm where the Bartletts lived and Tim Bartlett practiced equine veterinary 
medicine (“the property”). In 2005, High‐Q Farms borrowed $142,000 from Fifth Third 
Bank and gave the bank a promissory note and a mortgage on the property. The Bartletts 
personally guaranteed the loan. In 2009, after defaulting on the loan, High‐Q Farms filed 
for Chapter 7 bankruptcy for the purpose of dissolving the corporation. The bankruptcy 
was dismissed after a few months. After the dismissal of High‐Q Farms’ bankruptcy, the 
Bartletts assumed High‐Q Farms’ obligations under the loan and endeavored to pay the 
property taxes. High‐Q Farms never transferred title to the Bartletts; ownership of the 
property remained with High‐Q Farms. 

       In November 2010, the Bartletts filed for Chapter 13 bankruptcy. For reasons 
unknown, they claimed that they owned the property in joint tenancy and claimed that 
Fifth Third’s interest was limited to “[p]ortions of real estate including bar[n] and 
outbuildings used for vet practice.” The plan proposed to cram down the loan to the 
market value of the property, estimated to be $40,000. Fifth Third received notice of the 
bankruptcy, but did not participate in the proceedings. The bankruptcy court confirmed 
the plan in April 2011. Fifth Third did not appeal from this final judgment of the 
bankruptcy court. The Indiana Secretary of State administratively dissolved High‐Q 
Farms sometime later in March 2013.   

       In July 2013, over two years after confirmation of the Bartletts’ bankruptcy plan, 
Fifth Third moved for relief from the automatic stay for cause under 11 U.S.C. § 362(d). 
The claim was that the property was not property of the Bartletts’ bankruptcy estate on 
the petition date because at that time High‐Q Farms, not the Bartletts, owned the 
property. Since the property was not the property of the Bartletts’ bankruptcy estate, the 
bankruptcy court lacked subject matter jurisdiction over it. The bankruptcy court 
granted the motion, lifted the automatic stay from Fifth Third, and ordered the trustee to 
abandon the property.   

        The Bartletts appealed to the district court, claiming that they had acquired an 
equitable interest in the property by assuming High‐Q Farms’ obligations. Alternatively, 
they argued that Fifth Third had waived its subject matter jurisdiction argument by 
failing to object to the plan’s confirmation and could not now collaterally attack it. The 
district court found that the Bartletts did not have an interest in the property and that the 
bankruptcy court lacked jurisdiction over the property. Relying on the principle that 
questions of subject matter jurisdiction cannot be waived, the district court affirmed. The 
No. 14‐2508                                                                         Page 3 
 
district court noted that had Fifth Third’s motion been premised on anything but subject 
matter jurisdiction, it would have agreed with the Bartletts that Fifth Third’s motion 
should have been denied. The Bartletts appeal. 

II.    Analysis 

       We review legal issues de novo and findings of fact for clear error. In re Salem, 465 
F.3d 767, 773 (7th Cir. 2006). We review the granting of relief from the automatic stay for 
an abuse of discretion. Colon v. Option One Mortg. Corp., 319 F.3d 912, 916 (7th Cir. 2003). 

       On appeal, the Bartletts raise the same arguments brought before the district 
court. First, the bankruptcy court had subject matter jurisdiction because they had an 
equitable interest in the property. Second, even if they did not have an interest in the 
property, Fifth Third is barred by res judicata from collaterally attacking the confirmation 
order. Fifth Third had a full and fair opportunity to litigate the lack of subject matter 
jurisdiction but failed to do so before the time for appealing the confirmation plan had 
expired. Therefore, the confirmation order is res judicata to all issues that could have been 
raised concerning it. As the district court held, neither argument prevails. 

        The Bartletts did not have an equitable interest in the property. The property was 
owned by High‐Q Farms. High‐Q Farms neither transferred, nor could it transfer, 
ownership of the property to the Bartletts. Indiana law prohibited High‐Q Farms from 
transferring its assets to the Bartletts until it satisfied its liabilities to Fifth Third. I.C. 
23‐1‐45‐5(a)(3) & (b)(1). Whatever payments made by the Bartletts on the loan did not 
gain them an equitable interest because they were obligated to make those payments as 
guarantors. The Bartletts rely unsuccessfully on In re Linderman, 20 B.R. 826 (Bankr. W.D. 
Wash. 1982), to support their claim. In Linderman, the corporation gained an equitable 
interest in part of the shareholders’ property by paying part of the mortgage. Id. at 829. 
But as the district court observed, the Bartletts are shareholders who are seeking an 
equitable interest in the whole of the corporation’s property based on paying an 
unspecified part of the mortgage. Indiana law does not restrict the transfer of a property 
interest from an individual to a corporation as found in Linderman, but, as we said above, 
it restricts the type of transfer sought by the Bartletts. Furthermore, the Bartletts 
presented no evidence to the district court of the amount of payments made toward the 
loan or property taxes. 

       Fifth Third was not barred by res judicata from challenging the bankruptcy court’s 
lack of subject matter jurisdiction. Fifth Third’s motion for relief from the automatic stay 
was, in effect, a collateral attack on the final judgment of the bankruptcy court that 
No. 14‐2508                                                                          Page 4 
 
confirmed the Bartletts’ plan. Subject matter jurisdiction may be raised at any point up to 
last direct appeal, but once the judgment is final it may not be attacked collaterally by a 
party who had a full and fair opportunity to litigate the issue: 

       On direct appeal ..., anyone who objected was free to argue that the 
       Bankruptcy Court had exceeded its jurisdiction, and the District Court or 
       Court of Appeals could have raised such concerns sua sponte. In fact, one 
       objector argued just that … . But once the [ ]Orders became final on direct 
       review (whether or not proper exercises of bankruptcy court jurisdiction 
       and power), they became res judicata to the “‘parties and those in privity 
       with them, not only as to every matter which was offered and received to 
       sustain or defeat the claim or demand, but as to any other admissible 
       matter which might have been offered for that purpose.’” 

Travelers Indem. Co. v. Bailey, 557 U.S. 137, 152 (2009) (citations omitted). This is true for a 
confirmed bankruptcy plan: “The reason for this is simple and mirrors the general 
justification for res judicata principles—after the affected parties have an opportunity to 
present their arguments and claims, it is cumbersome and inefficient to allow those same 
parties to revisit or recharacterize the identical problems in a subsequent proceeding.” In 
re Harvey, 213 F.3d 318, 321 (7th Cir. 2000). 

        Normally, a party must make an appearance to have a full and fair opportunity to 
litigate. See Philos Technologies, Inc. v. Philos & D, Inc., 645 F.3d 851, 853 (7th Cir. 2011) 
(collateral attack for lack of personal jurisdiction allowed “[b]ecause the defendants did 
not appear in the district court before entry of judgment, and because they are entitled to 
one full opportunity to litigate the jurisdictional issue”). In bankruptcy court, however, 
“a party with adequate notice of a bankruptcy proceeding cannot ordinarily attack a 
confirmed plan.” In re Harvey, 213 F.3d at 321. Adequate notice of a bankruptcy 
proceeding, then, supplies the opportunity to litigate sufficient to preclude collateral 
attack: 

       Where, as here, a party is notified of a plan’s contents and fails to object to 
       confirmation of the plan before the time for appeal expires, that party has 
       been afforded a full and fair opportunity to litigate, and the party’s failure 
       to avail itself of that opportunity will not justify … relief. 

United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 276 (2010). 
No. 14‐2508                                                                          Page 5 
 
       This rule, however, does not apply to Fifth Third because it did not receive 
adequate notice of the Bartletts’ bankruptcy proceeding. Fifth Third received notice of 
the Bartletts’ bankruptcy proceeding concerning the Bartletts’ supposed property. But 
Fifth Third did not possess collateral in the Bartletts’ name; it had a mortgage on a 
property owned by High‐Q Farms, a corporation that was not a party to the bankruptcy 
proceeding. Fifth Third did not receive adequate notice and is therefore not barred from 
collaterally attacking the judgment of the bankruptcy court for lack of subject matter 
jurisdiction. Although Fifth Third is “a sophisticated and organized creditor” that “must 
follow the administration of the bankruptcy estate to determine what aspects of the 
proceeding they may want to challenge,” the erroneous notice provided in this case did 
not rise to the level of the “informal actual notice” that would bind a creditor such as 
Fifth Third. In re Pence, 905 F.2d 1107, 1109 (7th Cir. 1990). 

        The Bartletts argue that Fifth Third’s motion for relief from the automatic stay 
should be construed as a motion under Rule 60(b)(4), which is reviewed de novo. United 
States v. Tittjung, 235 F.3d 330, 335 (7th Cir. 2000). We disagree. Fifth Third does not 
argue that the final order of the bankruptcy court was void. Instead, Fifth Third seeks to 
have the automatic stay lifted from itself. The remainder of the judgment of the 
bankruptcy court would not be affected. Nevertheless, if we were to construe the motion 
under Rule 60(b)(4) we still would hold that Fifth Third is not barred from collaterally 
attacking the confirmation order because it did not receive adequate notice for res 
judicata to apply. 

       Consequently, the judgement of the district court is AFFIRMED.